Title: To Benjamin Franklin from Barbeu-Dubourg: Another Morals of Chess, [c. 3 July 1779]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


[c. July 3, 1779]
Autre Moralité des Echecs.
Le jeu des Echecs est moins un amusement qu’une vaine occupation, une frivolité penible, qui n’exerce point le corps, qui fatigue l’esprit au lieu de le recréer, qui desseche et endurcit l’ame. Ce n’est ni un jeu de societé, ni un lien d’amitié; c’est le simulacre de la guerre, de ce jeu cruel auquel la necessité seule peut servir d’excuse, parceque alimenter l’orgueil de l’un et mortifier l’amour propre de l’autre, est le moindre mal ou le plus grand bien qu’il puisse faire.
Les Joueurs d’echecs sont presque toujours inquiets, soucieux, ombrageux, inabordables, pointilleux, dedaigneux; la prosperité les enyvre et les enfle singulierement, l’adversité les atterre. Ils ne se pardonnent rien l’un à l’autre, et sont continuellement en defiance même des Assistans, lorsque l’ennuy qu’ils inspirent ne suffit pas pour ecarter tout ce qui les environne.
Une observation singuliere c’est que le jeu des echecs diminue la transpiration et augmente les urines, tandis que la pluspart des autres jeux portent moins aux urines qu’à la transpiration, ce qui est bien plus favorable à la santé. Mais c’est le moindre reproche qu’on ait à lui faire: ce que je ne saurois lui pardonner c’est que loin de developer des talens utiles, il semble etouffer dans les cœurs tout germe de vertu publique; la vue d’un echiquier fascine tellement quantité d’excellens esprits, que la Patrie ne trouve que des joueurs dans des sujets assez heureusement nés pour qu’elle eût cru pouvoir les compter au nombre de ses meilleurs citoyens.

Les Amateurs des echecs ne se font ils point trop d’illusion à eux memes en se representant leur jeu favori comme l’image de la vie humaine, et se flattant que celui là leur apprendra à mieux connoitre et mieux remplir les devoirs de celle cy. Que de disparités de l’un à l’autre!
1º. Au jeu des echecs, le tems est compté pour rien. Dans le cours de la vie, il n’est pas indifferent de savoir prendre promptement son parti au besoin: connoitre le prix du tems est une des plus importantes siences de l’homme.
2º. Au jeu des echecs, on est sans cesse aux prises un à un. Dans le cours de la vie, chacun a souvent à se defendre de plusieurs à la fois, et toujours occasion aussi de s’aider de plusieurs, et de les aider réciproquement.
3º. Au jeu des echecs, la difference est toujours precisement de la perte au gain. Dans la vie humaine on peut faire de petites et de grandes pertes, de petits et de grands benefices, suivant qu’on se conduit plus ou moins bien, et qu’on se trouve dans des conjonctures plus ou moins favorables.
4º. Le jeu des echecs admet des milliers de combinaisons, mais toutes du même ordre, soumises au seul calcul et absolument independantes de la fortune. Dans le cours de la vie, le sort influe plus ou moins sur toutes les affaires; la sagesse et la fortune se joignent et se repoussent tour à tour, se mêlent, se demelent et se recombinent de tant de façons qu’il n’en resulte pas seulement une infinité de gradations, mais encore une infinité de nuances.
Le Piquet à ecrire est incomparablement plus vivant, plus social que les echecs, et plus propre si non à former, du moins à façonner des hommes; mais aucun jeu n’est fait pour nous apprendre l’employ de la vie; toute leur utilité se borne à en remplir innocemment quelques vides; et le plus heureux de tous les mortels est celui à qui il en reste le moins.
 
Endorsed: Jeu d’Echecs
